Exhibit 10.35

 

ANCILLARY AGREEMENT

under

 

NORTHWEST AIRLINES
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(2001 Restatement)

 

THIS AGREEMENT, Made and entered into by and between Northwest Airlines, Inc., a
Minnesota corporation, (the “Employer”) and  Andrew C. Roberts (the
“Participant”).

 

WHEREAS, Employer has established a nonqualified plan of deferred compensation
for the benefit of a select group of management or highly compensated employees
currently set forth in a document entitled “Northwest Airlines Supplemental
Executive Retirement Plan (2001 Restatement)” (hereinafter the “2001 SERP
Restatement”); and

 

WHEREAS, The Plan maintained pursuant to the 2001 SERP Restatement (sometimes
referred to as the “SERP”) contemplates that certain terms and provisions may be
varied pursuant to a separate written agreement by and between Employer and
Participant known as an “Ancillary Agreement”; and

 

WHEREAS, The Employer and the Participant agree that upon executing this
Ancillary Agreement, Participant’s SERP benefit will be computed under and
governed solely by Part B of the 2001 SERP Restatement and not Part A of the
2001 SERP Restatement.

 

NOW THEREFORE, IT IS HEREBY AGREED, By and between Employer and Participant as
follows:

 

1)              DATE OF PARTICIPATION.  Participant’s effective date for the
commencement of SERP participation is December 1, 2002.

 

2)              SPECIAL ARRANGEMENTS.  For the purpose of computing
Participant’s benefits under the SERP, the following special rules shall apply.

 

a)              FAE Formula.  For the purposes of computing Participant’s Final
Average Earnings Annuity pursuant to Section 4.1.1(a)(1)(iii) of the 2001 SERP
Restatement, Participant’s actual Benefit Service shall be increased annually by
two (2) additional deemed years of Benefit Service for each actual year of
employment completed by the Participant after the Participant’s effective date
for the commencement of SERP participation (not to exceed ten additional deemed
years over and above the actual Benefit Service).

 

b)             CB Increased Pay Credit Percentage.  For the purpose of
determining Participant’s applicable pay credit percentage pursuant to
Section 4.1.1(b)(1)(iii) of the 2001 SERP Restatement the Participant shall
receive (during the period from December 1, 2002 through November 30, 2007)
three times the pay credit that the Participant would otherwise be entitled to
receive (i.e., the “actual” plus two “deemed”).  Therefore, the Participant’s
applicable pay credit percentage during the following periods shall be as
follows:

 

1

--------------------------------------------------------------------------------


 

With respect to Participant’s Earnings
attributable to the following periods:

 

Participant’s applicable pay
credit percentage shall be:

 

 

 

December 1, 2002 to October 31, 2003

 

 

24%

November 1, 2003 to November 30, 2003

 

 

30%

 

 

 

 

December 1, 2003 to November 30, 2004

 

 

30%

 

 

 

 

December 1, 2004 to November 30, 2005

 

 

30%

 

 

 

 

December 1, 2005 to July 31, 2006

 

 

30%

August 1, 2006 to November 30, 2006

 

 

36%

 

 

 

 

December 1, 2006 to November 30, 2007

 

 

36%

 

c)              CB Generally Applicable Pay Credit Percentage.  For the purpose
of determining Participant’s applicable pay credit percentage pursuant to
Section 4.1.1(b)(1)(iii) of the 2001 SERP Restatement during periods subsequent
to November 30, 2007, Participant’s applicable pay credit percentage shall be
determined under the generally applicable rules of the Pension Plan; provided,
however, that in applying those rules, Participant’s actual Benefit Service
shall be increased by all additional deemed years of Benefit Service.

 

3)              INTEGRATION.  This agreement is intended to be and is an
Ancillary Agreement as that term is used in the SERP.  Insofar as this Ancillary
Agreement relates to Participant’s entitlement under the SERP, this Ancillary
Agreement represents the entire agreement of Participant and Employer and
supercedes all prior agreements and understandings, written or otherwise.  In no
event shall this Ancillary Agreement and any other agreement be construed or
interpreted to provide duplicate benefits.

 

IN WITNESS WHEREOF, Employer and Participant have executed this Ancillary
Agreement as of November 7, 2002.

 

 

NORTHWEST AIRLINES, INC.

PARTICIPANT

 

 

 

 

/s/ Richard H. Anderson

 

/s/ Andrew C. Roberts

 

Richard H. Anderson,

Andrew C. Roberts

Chief Executive Officer

 

 

2

--------------------------------------------------------------------------------